DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is related to determining expected revenue threshold and modifying the threshold value based on determined revenue value and target value for presenting content items. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
The independent claims 1 and 18, recite receiving request for content, determining expected threshold value, determining bid values, determining expected revenue, determining whether to present a content item, modifying threshold value, receiving a second request, 
The independent claim 14 recite computing device (processor, memory and executable instruction) for performing the steps of determining a first revenue value, generating a target revenue value, generating expected revenue threshold, receiving a request, determining bid values, expected revenues and whether to present a content item. That is, other than reciting a computing device (computer), nothing in the claim element precludes the step from being performed in the mind.  For example, but for the “by a computing device” or “processor” language (as in claims 14, 18), the “receiving”, “determining” or “generating” in the context of this claim encompasses the user manually determining the expected revenue based on available information and determine a bid for presenting content. Similarly, the limitation of determining whether to present content item based on determined or estimated expected revenue and whether the expected revenue meets a threshold value and changing the value of the threshold is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
( functions of receiving and determining or generating and transmitting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Maucorps (using an algorithm for determining the optimal number of visits; Digitech (organizing and manipulating information through mathematical correlations), Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis and Versata (generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea). The claims are not patent eligible.

Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of  Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
Accordingly, transmitting or presenting (as in claims 2, 20) the content to the user device amounts to insignificant extra-solution activity. The additional element of transmitting and receiving information to and from a device amounts to no more than mere instructions to apply the exception using a generic computer components. For the same reason these elements are not sufficient to provide an inventive concept. The steps are also determined to be well-understood, routine, conventional activity in the field. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt of transmission of data over a network is well-understood, routine and conventional function (ad it is here). For these reasons, there is no inventive concept in the claim, and the claim is not patent eligible.  
As for dependent claims, 3-13 and 19, this claims recite limitations merely add further details of the abstract elements recited in independent claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hewinson et al. (US 2018/0025379 A1) in view of Murugappan et al. (US 2015/0006310 A1) in view of Axe et al. (US 2007/0078707 A1) and further in view of Bhalgat (US 2017/0193560 A1).
Claims 1, 5-9, 14, 18, 19:
Hewinson teaches receiving, during a first period of time, a first request for content associated with a first client device (see [0034]);
determining, based upon the first request for content, that a first expected revenue, determined for presentation of content items by a content system to client devices, is associated with the first request for content (see [0009], [0010], [0035], [0039], [0048]-[0051];

determining, based upon the first plurality of bid values, a first plurality of expected revenues associated with the first plurality of content items, wherein an expected revenue of the first plurality of expected revenues is associated with a content item of the first plurality of content items (see [0023], [0035], [0049]); 
determining a first revenue value corresponding to revenue from presenting of content item (see [0010], [0052]). 
determining whether to present a first content item of the first plurality of content items via the first client device based upon a comparison of a first expected revenue associated with the first content item with the first expected revenue (see abstract, [0011]-[0013], [0063]);
determining whether to present a first content item of the first plurality of content items via the first client device based upon a comparison of a first expected revenue associated with the first content item with the first expected revenue (see abstract, [0011]-[0013], [0063]);
determining a second plurality of bid values associated with a second plurality of content items, wherein a bid value of the second plurality of bid values is associated with a content item of the second plurality of content items;
determining, based upon the second plurality of bid values, a second plurality of expected revenues associated with the second plurality of content items, wherein an expected revenue of the second plurality of expected revenues is associated with a content item of the second plurality of content items; and 

However, Murugappan receiving, during a first period of time, a first request for content associated with a first client device; determining, based upon the first request for content, that a first expected revenue, determined for presentation of content items by a content system to client devices, is associated with the first request for content; determining a first plurality of bid values associated with a first plurality of content items, wherein a bid value of the first plurality of bid values is associated with a content item of the first plurality of content items; and determining whether to present content upon a comparison of expected revenue and expected revenue threshold; (see fig. 6, [0025]-[0028], [0086]-[0089]);
receiving a second request for content associated with a second client device; determining, based upon the second request for content, that the second expected revenue threshold is associated with the second request for content; determining a second plurality of bid values associated with a second plurality of content items, wherein a bid value of the second plurality of bid values is associated with a content item of the second plurality of content items;
determining, based upon the second plurality of bid values, a second plurality of expected revenues associated with the second plurality of content items, wherein an expected revenue of the second plurality of expected revenues is associated with a content item of the second plurality of content items; and determining whether to present a second content item of the second plurality of content items via the second client device based upon a comparison of a 
Hewinson/Murugappan failed to explicitly teach receiving a second request for content associated with a second client device and determining bids associated with second plurality of content items.  
Axe teaches setting initial performance threshold for ad (or ad campaign), serving the ad using the performance threshold and tracking performance (click-through, conversion results of previous ad impressions (ad performance information), comparing expected performance with performance threshold (either an initial threshold or an adjusted threshold and serving the ad if the expected performance meets the threshold, and modifying the performance threshold (increasing or decreasing the threshold value) to allow more ads to be served; receiving a second request for content associated with a second client device; determining, based upon the second request for content, that the second expected revenue threshold is associated with the second request for content; determining a second plurality of bid values associated with a second plurality of content items, wherein a bid value of the second plurality of bid values is associated with a content item of the second plurality of content items; determining, based upon the second plurality of bid values, a second plurality of expected revenues associated with the second plurality of content items, wherein an expected revenue of the second plurality of expected the method of 700 for serving of an ad using a performance threshold and adjusting the performance threshold can be performed for each proposed serving of an ad and the performance threshold can be updated after each serving of the ad, could be updated after a predetermine time period, after predetermined number of ads have been served, after a predetermined amount has be spent, after a predetermined amount has been spent etc.) (see [0085]-[0096]).
Hewinson/Murugappan failed to teach the modifying comprising increasing the first expected revenue threshold by a step increase value responsive to determining that the target revenue value exceeds the first revenue value by a threshold difference. However, Bhalgat teaches setting a threshold value, determining the adjustment (based on and determining the adjustment value based on the determined amount of revenue in response to determining the determined ratio is greater than the threshold value (see [0007, [0008], [0050],[0055]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to include the threshold difference in Bhalgat, in Hewinson/Murugappan’s modifying of a threshold value based on the amount of revenue change so that the adjustment of the threshold is performed only if there is a major change in the revenue. 

Murugappan/Axe teaches comprising at least one of:
transmitting the first content item to the first client device responsive to a
determination that the first expected revenue associated with the first content item
exceeds the first expected revenue threshold; or
transmitting the second content item to the second client device responsive to a
determination that the second expected revenue associated with the second content
item exceeds the second expected revenue threshold (see [0050]-[0052], Axe fig. 7)).

Claims 3:
Murugappan/Axe teaches comprising at least one of:
not transmitting the first content item to the first client device responsive to a
determination that the first expected revenue associated with the first content item is
less than the first expected revenue threshold; or
not transmitting the second content item to the second client device responsive
to a determination that the second expected revenue associated with the second
content item is less than the second expected revenue threshold (see [0050]-[0052], Axe fig. 7).

Claims 4, 17:  
Murugappan/Axe teaches the determining the first plurality of expected revenues comprises: determining a first click probability associated with a third content item of the first plurality of content items, wherein the first click probability corresponds to at least one of a 
determining a third expected revenue associated with the third content item based upon the first click probability and a third bid value, of the first plurality of bid values, associated with the third content item; or
the determining the second plurality of expected revenues comprises: determining a second click probability associated with a fourth content item of the second plurality of content items, wherein the second click probability corresponds to at least one of a probability of receiving a selection of the fourth content item responsive to presenting the fourth content item via the second client device or a probability of receiving a positive signal responsive to presenting the fourth content item via the second client device; and
determining a fourth expected revenue associated with the fourth content item based upon the second click probability and a fourth bid value, of the second plurality of bid values, associated with the fourth content item (see fig. 4-6, 8, 9, Axe [0085]-[0095]).

Claim 10:
Newinson/Murugappan/Axe teaches the first expected revenue threshold and the second expected revenue threshold are associated with a first set of request characteristics indicative of at least one of:
an internet resource; 
a region;
a type of client device; or

Newinson teaches that the content is selection module selects the content item based on targeting criteria (see [0034])
Claims 11:
Newinson/Murugappan/Axe teaches the method of claim 10, wherein at least one of:
the determining that the first expected revenue threshold is associated with the first request for content comprises at least one of:
determining, based upon the first request for content, that a first internet resource associated with the first request for content matches the internet resource of the first set of request characteristics;
determining, based upon the first request for content, that a first region associated with the first request for content matches the region of the first set of request characteristics;

determining, based upon the first request for content, that a first type of client device of the first client device matches the type of client device of the first set of request characteristics; or
determining, based upon the first request for content, that one or more first user demographics associated with the first client device match the one or more user demographics of the first set of request characteristics; or 
the determining that the second expected revenue threshold is associated with the second request for content comprises at least one of:

determining, based upon the second request for content, that a second region associated with the second request for content matches the region of the first set of request characteristics;
determining, based upon the second request for content, that a second type of client device of the second client device matches the type of client device of the first set of request characteristics; or
determining, based upon the second request for content, that one or more second user demographics associated with the second client device match the one or more user demographics of the first set of request characteristics (see (see [0040]-[0043], Axe [0026], [0027]), 
Hewinson teaches that the content is selection module selects the content item based on targeting criteria (see [0034])
Examiner notes that claim 10 on which claim 11 depends on recite the limitation in an alternative method claim. If the prior art is applied to teach just one of the alternative limitations, then only the limitation that further limit the one limitation addressed in the independent claim is considered. 
Claim 12:
Hweinson teaches the presentation of the content items via the client devices within the first period of time comprises a content item being presented via a client device within the first period of time; and the content item is presented via the client device responsive to receiving a request for content associated with the first set of request characteristics (see Murugappan [0034] [0040]-[0043], Axe [0026], [0027]) 

Hewinson teaches wherein at least one of:
the first expected revenue associated with the first content item is a highest expected revenue of the first plurality of expected revenues; or 
the second expected revenue associated with the second content item is a highest expected revenue of the second plurality of expected revenues (see [0034]-[0039]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
In response to applicant’s argument, the DDR Holdings has no similarity to the claimed invention in the current application. The claimed invention, also in light of the specification, addresses adjustment in threshold value. The claim recites the steps of determining and adjusting which are abstract idea such as “Mental Steps”. The steps of determining and adjusting can be performed in the human mind with the help of pen and paper. An individual after receiving a request, can determine values based on historical data, set a threshold value and modify the threshold value by gathering data, regarding revenues. The additional elements, that is only claimed in claims 14 and 18 (a computer and a non-transitory machine readable medium) do not add significantly more than the exception itself; limitation or combination of the limitations that is not well understood, routine, conventional activity in the field (i.e., indicative of that an inventive concept may be present). As indicated in the specification, the “additional elements” represent either a general-purpose computers, or steps that those computers normally perform, 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YEHDEGA RETTA/Primary Examiner, Art Unit 3688